Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Status of Claims
Claims 1-20 are pending in the instant application. Claims 2-3,5-8,14-16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1, 4, 9-13, and 17 is contained herein.


Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 9/3/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 12/23/2021.


Status of Rejections
35 USC § 112 (2nd Paragraph)


The rejection of claims 1 and 4 is maintained with respect to the indefinite term “hyperpolarized payload”.

Applicant’s arguments and amendments, see Remarks, filed 12/23/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 9/3/2021, have been fully considered but are not found persuasive.
Applicants argue that the term “hyperpolarized payload” is now understood with the incorporation of the amendment reciting that the “cleaved hyperpolarized payload” may be selected from a list of finite alternatives. The examiner respectfully disagrees. As the examiner stated in the non final office action, specification provides some examples at [0023-0025] for the term “hyperpolarized payload”  but no clear definition of what other groups may or may not be included in the scope of these terms are mentioned.  The incorporation of what variable R is after cleavage does not address the examiner’s concerns and fails to clarify what the term “hyperpolarized payload” is in regard to the claimed formula Y-L-R as written. The latter formula does not cleaved hyperpolarized payload” but simply a “hyperpolarized payload” with respect to variable R.
Again the definition is not clearly articulated in the claims. To further complicate the issue, the elected species appears to be absent of the “hyperpolarized payload” based on preferable embodiments defined in the specification:

    PNG
    media_image1.png
    102
    622
    media_image1.png
    Greyscale
.
The species does not embrace any carboxylic or amino acid moiety of any kind:

    PNG
    media_image2.png
    129
    204
    media_image2.png
    Greyscale
. 
The art in general does not provide a clear definition of what this term is and Applicants simply provide vague examples of these groups (which are not even incorporated into the elected species). Declaration also simply gives generic statements such as one of ordinary skill would broadly understand its definition and how to determine the metes and bounds of these groups. However again, the art in general provides no clear direction and definition with respect to the latter from the examiner’s knowledge. If there exists such literature, the examiner requests such information. For the time being, due to the lack of specific definitions of these groups in the specification, claims, and art in general, the claim and claims which depend from it are In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  

Improper Markush Grouping Rejection

The rejection of claims 1, 4, 9-13, and 17 is maintained.

Applicant’s arguments and amendments, see Remarks, filed 12/23/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 9/3/2021, have been fully considered but are not found persuasive.
Applicants argue that the claims embrace a proper Markush grouping as currently written based on the amendment. Further suggesting that the listing of alternative embodiments for the “cleaved hyperpolarized payload” at variable R are functionally equivalent and share a common use. The examiner respectfully disagrees.
As stated in the maintained indefinite rejection of claims 1 and 4, the claimed formula does not encompass a “cleaved hyperpolarized payload” but simply the “hyperpolarized payload” with respect to variable R.  Regardless if Applicant’s intention was to state that these alternatives are intended to represent the “hyperpolarized payload”; the latter groups are not classified in the same class, are not equivalents, and have not been shown to share a common use. Applicants have not presented any evidence to the contrary but simply provides generic statements. Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Again, claim 1 and other claims are indeed drawn to a Markush group since the claim may recite a list of alternatively useable members which may fall within the scope of the claimed “cleavable agents” as stated in MPEP 2117. To Applicant’s argument that the claimed agents of claim 9 all possess “nitrogen based heterocycles with carbonyl side chains” which contain a common structural feature and use is also found unpersuasive once again. The examiner stated of record that the Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
 The formula is shown below:

    PNG
    media_image3.png
    40
    139
    media_image3.png
    Greyscale

The above formula may encompass a myriad of unrelated compounds which may be placed in different classes (see claim 17 for example which may embrace pyridines, pyrazines, tetrazoles, etc.). In respect to CPC classification, substituted pyridines may be classified as C07D 213/02+, substituted pyrazines as C07D 241/10+, etc.
 Clearly classifying the varying groups as one subgeneric group would be repugnant to scientific classification. Thus, the first requirement is not met as described above. Secondly, there is little evidence provided that the alternatives share 


35 USC § 102

The rejection of claims 1, 4, 9-13, and 17 is maintained.


Applicant’s arguments and amendments, see Remarks, filed 12/23/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 9/3/2021, have been fully considered but are not found persuasive.
Applicants continue to argue that Kidd is disqualified as art under 102(a)(1) since it was published less than one year before the effective filing date of the claimed invention. The examiner respectfully disagrees. As stated explicitly in the non-final office action, benefit for the provisional application is not accorded since subject matter disclosed within the instant application is not supported (scope of claim 1 and structures in claim 9). The claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawaiv.Metlesics, 480 F.2d 880, In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989). 
Applicants now argue that FIG 1. described in the provisional application  supports the claimed generic formula Y-L-R. Note FIG 1. is shown below:

    PNG
    media_image4.png
    389
    700
    media_image4.png
    Greyscale
. 
The latter is the only recited formula in the provisional application and is not commensurate in scope of what is currently claimed. Applicants even admits on record that the catalyst-binding moiety shown above only embraces groups containing a nitrogen atom. Applicants then argue that the provisional application states that any “catalyst-binding moiety” can be used (end of page 1). However, the latter passage simply references FIG. 1 and does not suggest any broader concepts as Applicants are claiming. Applicants even suggest that the chemical formula of claim 9 are not explicitly recited in the application but only adequate support is needed to satisfy the adequate support is needed but that is not the fact pattern present in the instant application.
From the examiner’s knowledge, there is only one working example described in the provisional application (the elected species which appears to not even fall within the scope of the formula in claim 1 as described previously).
Specification offers no teachings or suggestion as to how to make and use other compounds. Also, note MPEP 2164.08(b) which states that claims that read on "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative."; 
	Also note that within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   Also note the following for written description:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation.

The courts have applied this criteria in a more recent decision stating the following referencing genus claims drawn to chemical compounds:

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” see Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).

Therefore, based on the lack of working examples, nature of the described genus, and indefiniteness of the claims, the provisional application lacks adequate support for the claimed subject matter.


Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.